DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/26/2021:
Claims 1, 7, 10 and 15 have been amended. 
The previous 102 rejections have been withdrawn in light of the amendment.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0192914 to Nakamori et al. in view of US Patent Application Publication 2012/0321934 to Hopkins et al. 
With respect to claims 1, 4 and 5, Nakamori et al., teach a battery box 10, comprising an upper box body 14, a lower box body 12, a connecting member 18, and a fixing member (not shown in the figure); the upper box body 14 comprising a first side wall and a first eave portion 20 radially protruding from the first side wall; the lower box body 12 comprising a second side 

Nakamori et al. do not specifically teach a U-shape opening, wherein the U-shape opening and the first connecting hole being spaced apart from each other, and the fixing member passing through the U-shape opening and the mounting hole to make the lower box body mounted to an external equipment.
However, Hopkins et al. teach an energy storage module comprising a plurality of indentations 316, wherein the plurality of indentations 316 are provided around the periphery of lower housing 302 to also assist in the optional stacking of multiple energy storage modules (an external equipment), a plurality of bolts 2202 for mounting the modules together (Hopkins et al.: Sections [0080] and [0125]; Fig. 22).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori et al. with the above teaching from Hopkins et al. with the motivation of having a means such this arrangement would save some space and increase energy density.

With respect claims 2 and 3, Nakamori et al. do not specifically teach the battery box, wherein a material density of the lower box body is greater than a material density of the upper box body; a height of the first side wall is greater than a height of the second side wall in the up-down direction, and wherein the height of the first side wall of the upper box body in the up-down direction is H, the height of the second side wall of the lower box body in the up-down direction is H2, and H2 ≤ 0.5H1.  
However, it would have been obvious as of the effective filing dated of the claimed invention to have a material density of the lower box body is greater than a material density of the upper box body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

However, it would have been obvious as of the effective filing dated of the claimed invention to have a height of the first side wall is greater than a height of the second side wall in the up-down direction, and wherein the height of the first side wall of the upper box body in the up-down direction is H, the height of the second side wall of the lower box body in the up-down direction is H2, and H2 ≤ 0.5H1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With respect claim 6, Nakamori et al. do not specifically teach the battery box, wherein the first eave portion is further provided with an opening, and the opening is configured to penetrate the first eave portion and make the mounting hole exposed on the first eave portion.
However, the first eave portion 20 is not covering any portion of the mounting hole in other words, the first eave portion provides opening or empty space for the mounting hole.   

With respect claim 14, Nakamori et al., teach the battery box, wherein a width of the second eave portion 24 and 54 of the lower box body 12 is greater than a width of the first eave portion 20 of the upper box body 14; and the mounting hole is provided at an edge portion of the second eave portion 24 and 54 to make the mounting hole exposed on the first eave portion 20 (Nakamori et al.: Sections [0027]-[0032]; Fig. 1).   

With respect claims 15, 18 and 19, Nakamori et al., teach a vehicle, comprising a body and a battery box 10, wherein the battery box comprises an upper box body 14, a lower box body 12, a connecting member 18, and a fixing member (not shown in the figure); the upper box body 14 comprising a first side wall and a first eave portion 20 radially protruding from the first side wall; the lower box body 12 comprising a second side wall and a second eave portion 24 and 54 radially protruding from the second side wall; the first eave portion 20 and the second eave portion 24 and 54 facing each other in an up-down direction, the first eave portion being provided with a first connecting hole 22, the second eave portion 24 and 54 being provided with a second connecting hole 23 and a mounting hole of the bracket 54, and the mounting hole and the second connecting hole 23 being spaced apart from each other; the connecting member 18 is 

Nakamori et al. do not specifically teach a U-shape opening, wherein the U-shape opening and the first connecting hole being spaced apart from each other, and the fixing member passing through the U-shape opening and the mounting hole to make the lower box body mounted to the body.
However, Hopkins et al. teach an energy storage module comprising a plurality of indentations 316, wherein the plurality of indentations 316 are provided around the periphery of lower housing 302 to also assist in the optional stacking of multiple energy storage modules (an external equipment), a plurality of bolts 2202 for mounting the modules together (Hopkins et al.: Sections [0080] and [0125]; Fig. 22). With the concept of mounting the modules together, it would be obvious to mount the modules to the vehicle body with the same technique.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori et al. with the above teaching from Hopkins et al. with the motivation of having a means such this arrangement would save some space and increase energy density.

With respect claims 16 and 17, Nakamori et al. do not specifically teach the vehicle, wherein a material density of the lower box body is greater than a material density of the upper box body; a height of the first side wall is greater than a height of the second side wall in the up-down direction, and wherein the height of the first side wall of the upper box body in the up-down direction is H, the height of the second side wall of the lower box body in the up-down direction is H2, and H2 ≤ 0.5H1.  
However, it would have been obvious as of the effective filing dated of the claimed invention to have a material density of the lower box body is greater than a material density of the upper box body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

However, it would have been obvious as of the effective filing dated of the claimed invention to have a height of the first side wall is greater than a height of the second side wall in the up-down direction, and wherein the height of the first side wall of the upper box body in the up-down direction is H, the height of the second side wall of the lower box body in the up-down direction is H2, and H2 ≤ 0.5H1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With respect claim 20, Nakamori et al. do not specifically teach the vehicle, wherein the first eave portion is further provided with an opening, and the opening is configured to penetrate the first eave portion and make the mounting hole exposed on the first eave portion.
.   

Response to Arguments
Applicant’s arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Nakamori fails to teach or suggest the mounting holes on the second eave portion as required by the amended claim 1. In other words, the mounting holes on the brackets 54 are not integrated parts of the container body 12.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, claim does not specifically claiming the location of the mounting holes as the figures shows. Second, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In this case, it would be obvious to integrate the brackets 54 to the container body 12. Finally, Hopkins et al. shows the same feature as discussed above. 
Therefore the rejections will be maintained.

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available 
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        4/10/2021